                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ROSE ACOSTA, et al.,

      Plaintiffs,                                Case No. 19-cv-10225
                                                 Hon. Matthew F. Leitman
v.

LaCHAMBRE LOUNGE, INC., et al.,

      Defendants.

and LaCHAMBRE LOUNGE, INC., et al.,

      Third Party Plaintiffs,

 v.

 KAI BUTLER, et al.,

     Third Party Defendants.
_________________________________________________________________/

 ORDER TO ATTEND SCHEDULING CONFERENCE AND NOTICE OF
    REQUIREMENTS FOR SUBMISSION OF DISCOVERY PLAN

      The parties are hereby directed to appear for a Case Management and

Scheduling Conference (the “Conference”) on Tuesday, June 11, 2019, at 11:00 a.m.

in the chambers of Judge Matthew F. Leitman, 600 Church St., Room 125, Flint,

Michigan.




                                       1
      The purpose of this Conference is to make the Court aware of the issues

involved, to discuss the possibility of settlement, and to establish appropriate case

management dates. Prior to the Conference, counsel shall meet and confer in order

to prepare a Joint Case Management Report/Discovery Plan (the “Plan”) in

accordance with Federal Rule of Civil Procedure 26(f). The Plan shall follow the

format and address the Agenda Items listed below. The Plan must be filed with

the Court no later than five (5) business days before the Conference. If any party

is proceeding without counsel, separate Plans may be filed.          Following the

Conference, the Court will enter its own Case Management and Scheduling Order.

      The following Agenda Items are to be individually addressed in the written

Plan under separate headings:

            1.      Related Cases: Identify any pending related cases or
      previously adjudicated related cases.

             2.      Jurisdiction: Explain the basis of the Court’s subject-matter
      jurisdiction over the Plaintiff’s claims and Defendant’s counter-claims.
      Plaintiff should also identify any pendent state law claims. If any Defendants
      remain unserved, explain the plan to complete service.

            3.      Factual Summary: Provide a brief description of the nature
      of the action and a brief summary of Plaintiff’s claims and Defendant’s
      defenses. Identify the core, dispositive factual issues.

            4.     Legal Issues: Identify the legal issues genuinely in dispute.
      Also identify any dispositive or partially dispositive issues appropriate for
      decision by motion.

           5.    Amendment of Pleadings:             Identify any anticipated
      amendments of pleadings to add or delete claims, defenses, or parties.

                                         2
      6.      Discovery: (a) Summarize the discovery each party intends
to pursue, including expert witnesses, the reasonable time needed for
completion, and any anticipated disputes; (b) Explain the arrangements for
exchanging initial disclosures required by Fed. R. Civ. 26(a)(1); (c) Indicate
whether any changes should be made in the limitations on discovery
imposed by the Federal and Local Rules; and (d) address whether there is
a need to enter a protective order or a confidentiality order pursuant to Federal
Rule of Evidence 502(d). Counsel are instructed to commence discovery
following the meet and confer.

        7.     Electronic Discovery: Explain the parties’ plan for dealing
with electronic discovery and whether implementation of this District’s
Model Order Relating to the Discovery of Electronically Stored
Information is warranted. The parties are also encouraged to consult this
District’s Checklist for Rule 26(f) Meet and Confer Regarding Electronically
Stored Information, attached to the Model Order linked to above. At the very
least, the parties should discuss and address (a) the ESI to be preserved; (b)
the form in which any ESI will be produced (i.e., native format, PDF,
paper, etc.); (c) whether to limit discovery of ESI to particular sources
or custodians, at least as an initial matter; and (d) search terms or methods to
be used to identify responsive materials.

      8.       Settlement: Explain the prospects for settlement and whether
the parties are interested in Case Evaluation (see Local Rule 16.3) or other
methods of alternate dispute resolution. Identify the discovery that would
be most helpful in evaluating likelihood of settlement.

       9.       Consent: Indicate whether the parties consent to the
jurisdiction of a United States Magistrate Judge to conduct all proceedings in
this civil action (including a jury or non-jury trial) and to order the entry of a
final judgment, as provided in 28 U.S.C. § 636(c) and Federal Rule of Civil
Procedure 73.

       10.   Trial: Identify whether this will be a jury or bench trial and
the estimated length of trial. Also identify when each side can be ready for
trial.

      11.      Miscellaneous: Identify any other matters any party wishes
to address at the Scheduling Conference.


                                     3
      In the event that the parties cannot reach an agreement on any provision of the

Plan, the parties shall include in the relevant provision of the Plan a brief statement

containing each of the parties’ respective positions.

      Counsel should appear at the scheduling conference and be prepared to

address these Agenda Items. For good cause, however, the Court will consider

conducting the Conference by telephone. Requests for a telephonic conference are

to be directed to the Case Manager.

      IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: May 15, 2019


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on May 15, 2019, by electronic means and/or ordinary
mail.

                                              s/Holly A. Monda
                                              Case Manager
                                              (810) 341-9764




                                          4
